DECISION
The application of the above-named defendant for a review of the sentence of 20, 20, 10 concurrent for 2 counts Robbery and 1 count Burglary First Degree imposed on January 30th, 1973 was fully heard and after a careful consideration of the entire matter it is decided that:
On Aril 24, 1975, this Division suspended the balance of said sentences of defendant providing he enter into the Drug Rehabilitation Program in Salt Lake City, Utah. This decision was based upon the admittance from the defendant that he was a severe drug addict. He was admitted to the hospital in August 1975 and left the program after only a two month period. It appears to this Division that the defendant did not fulfill the requirements of this Division in their decision of April 24th, 1975. It is therefore ordered that the Decision dated April 24th, 1975 is hereby revoked and defendant is returned to the original order of the court dated January 30th, 1973 in Gallatin County by the Honorable W. W. Lessley. It is further ordered that defendant only be credited with the time served in the hospital in Utah.
We wish to thank Robert J. Waller, Montana Defender Project, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.